

115 S1839 IS: Cultivating Revitalization by Expanding American Agricultural Trade and Exports Act
U.S. Senate
2017-09-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 1839IN THE SENATE OF THE UNITED STATESSeptember 19, 2017Mr. King (for himself, Mrs. Ernst, Mr. Donnelly, and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Agricultural Trade Act of 1978 to extend and expand the market access program and the
			 foreign market development cooperator program.
	
 1.Short titleThis Act may be cited as the Cultivating Revitalization by Expanding American Agricultural Trade and Exports Act or the CREAATE Act. 2.FindingsCongress finds that—
 (1)between 1977 and 2014, the export promotion programs of the Department of Agriculture (referred to in this section as the programs)—
 (A)added an average each year of $8,150,000,000 to the value of United States agricultural exports, a total of $309,700,000,000 in export revenue, or 15.3 percent of the total value of United States agricultural exports during that period; and
 (B)generated a net return of $28.30 for each dollar invested;
 (2)between 2002 and 2014, under less than full employment, the programs—
 (A)added an average each year of 2.7 percent, or $8,400,000,000, to farm cash receipts;
 (B)contributed up to 239,800 full- and part-time jobs across the United States economy;
 (C)added up to $39,300,000,000 in gross economic output; and
 (D)added up to $16,900,000,000 in gross domestic product; (3)communities across the United States producing agricultural commodities such as apples, cotton, beef, soybeans, rice, wheat, dairy, corn, citrus, wine, pork, peanuts, cranberries, lentils, tree nuts, timber, poultry, potatoes, and seafood have used the programs to increase the foreign market access of the communities;
 (4)private sector contributions have helped to maintain the public-private partnership between the Department of Agriculture and private agricultural groups as available funds from the Department of Agriculture have declined, with private contributions representing approximately 70 percent of the funds available for export promotion in 2014;
 (5)foreign competitors have expanded agricultural export promotion programs at a far faster rate than the United States, placing United States agricultural producers at a competitive disadvantage in international markets;
 (6)the economic impact of the programs has eroded in recent years, as, while inflation has increased— (A)funding for the market access program established under section 203 of the Agricultural Trade Act of 1978 (7 U.S.C. 5623) has remained static since 2006; and
 (B)funding for the foreign market development cooperator program established under title VII of the Agricultural Trade Act of 1978 (7 U.S.C. 5721 et seq.) has remained static since 2002; and
 (7)a recent academic analysis found that doubling public funding for the market access program and the foreign market development cooperator program and an increase in private contributions from 10 to 50 percent would result in average annual gains, under less than full employment—
 (A)in agricultural exports from $3,400,000,000 to $4,500,000,000; and (B)in gross domestic product from $4,500,000,000 to $6,000,000,000.
 3.Market access programSection 211(c)(1)(A) of the Agricultural Trade Act of 1978 (7 U.S.C. 5641(c)(1)(A)) is amended— (1)by striking not more than and all that follows through through 2018,; and
 (2)by striking Corporation; and and inserting “Corporation—  (i)for fiscal year 2018, $200,000,000;
 (ii)for fiscal year 2019, $240,000,000; (iii)for fiscal year 2020, $280,000,000;
 (iv)for fiscal year 2021, $320,000,000; (v)for fiscal year 2022, $360,000,000; and
 (vi)for fiscal year 2023, $400,000,000; and. 4.Foreign market development cooperator programSection 703(a) of the Agricultural Trade Act of 1978 (7 U.S.C. 5723(a)) is amended by striking in the amount of and all that follows through the period at the end and inserting “in an amount equal to—
			
 (1)for fiscal year 2018, $34,500,000; (2)for fiscal year 2019, $41,400,000;
 (3)for fiscal year 2020, $48,300,000;
 (4)for fiscal year 2021, $55,200,000; (5)for fiscal year 2022, $62,100,000; and
 (6)for fiscal year 2023, $69,000,000..